 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                         NO. CR20-121 RSM
11
                               Plaintiff
                                                         ORDER SEALING DEFENSE
12
                                                         PRESENTENCE REPORT AND
13                                                       APPENDICES A, B, C, D, E, F, H, I
                          v.
                                                         AND J
14
       JESSE S. DITTMAR,
15
                               Defendant.
16
17
18
19
20
            THE COURT has considered the defense motion to seal the defense presentence
21
     report and Appendices A, B, C, D, E, F, H and J (Dkt. No. 46) and also the defense
22
     motion to supplement the sealing motion by including Appendix I as an item to be sealed.
23
     (Dkt. No. 48). The Court has also reviewed the redacted defense presentence report (Dkt.
24
     No. 51), which the Court is informed was reviewed by the Government for it to include
25
     any redactions it deemed appropriate.
26
            The Court finds that the identified appendices and the redacted material in the
27
     presentence report contain or refer to highly sensitive personal matters regarding the
28

      United States v. Dittmar, CR20-121 RSM
      Order Authorizing Plea by Video - 1
 1 defendant and third parties, including records and references regarding drug treatment,
 2 mental health treatment and issues, medical matters, and other similar matters.
 3         It is therefore ORDERED that the following shall remain sealed: Defendant’s
 4 Presentence Report (Dkt. No. 47); Appendices A, B, C, D, E, F, H and J (all at Dkt. No.
 5 47), and Appendix I (Dkt. No. 49).
 6
 7         DATED this 12th day of July, 2021.
 8
 9
10
                                              A
                                              RICARDO S. MARTINEZ
11                                            CHIEF UNITED STATES DISTRICT JUDGE
12
13
     Presented by:
14
15
   s/Michael Iaria
16
   MICHAEL IARIA
17 Attorney for Jesse S. Dittmar
18
19
20
21
22
23
24
25
26
27
28

     United States v. Dittmar, CR20-121 RSM
     Order Authorizing Plea by Video - 2
